Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez,
a la cual se une el Juez Asociado Señor Corrada Del Río.
El esfuerzo del trabajador para ganar su sustento y aportar al bien colectivo, es parte integrante de la dignidad humana. Por tal razón, la Constitución de Puerto Rico prescribe sobre los derechos básicos del trabajador. Nuestro magno documento coloca particular énfasis en aquella parte de la clase trabajadora que, por razón de su especial desvalimiento, históricamente ha necesitado, aunque no siempre recibido, protección social.(1)
Una vez más estamos ante el drama humano de los em-pleados transitorios, en este caso de un municipio, cuyos contratos se renovaban anualmente. Algunos de ellos fue-ron mantenidos por prolongados períodos de tiempo, reno-vándoles sus contratos como empleados transitorios, sin que el empleado tuviera que solicitar su renovación. De nuestro expediente surge el caso del Sr. Pedro Fernández Rivera, quien trabajó veintisiete (27) años en el referido municipio como empleado de saneamiento por contrato transitorio en funciones que aparentan fueron continuas y permanentes, propias de un empleado regular de carrera.
En 1989 entró una nueva administración de gobierno al referido municipio, de otro partido político. Los demandan-tes de autos, todos empleados transitorios contratados por la administración municipal anterior, fueron notificados de que sus contratos no serían renovados después de su fecha de vencimiento, el 30 de junio de 1989. A partir de julio de 1989, el Municipio otorgó cincuenta (50) contratos transi-torios nuevos a personas que no trabajaban en éste hasta ese momento. Esas personas, en su mayoría, eran afiliados al nuevo partido político de gobierno y fueron contratados *139para ejercer funciones similares a las descargadas por los empleados despedidos.
Por entender que este Tribunal no le imprime la protec-ción constitucional de naturaleza social, que resulta indispensable y necesaria para aquellos trabajadores que po-seen empleos transitorios por contrato, por tiempo definido, cuando son renovados por prolongados períodos de tiempo para realizar funciones continuas y permanen-tes, propias de un empleado regular de carrera, DISIENTO.
I
El Art. II, Sec. 16, de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 352, dispone lo siguiente:
Se reconoce el derecho de todo trabajador a escoger libre-mente su ocupación y a renunciar a ella, a recibir igual paga por igual trabajo, a un salario mínimo razonable, a protección contra riesgos para su salud o integridad personal en su trabajo o empleo, y a una jornada ordinaria que no exceda de ocho horas de trabajo. Sólo podrá trabajarse en exceso de este límite diario, mediante compensación extraordinaria que nunca será menor de una vez y media el tipo de salario ordinario, según se disponga por ley. (Énfasis suplido.)
El principio de igual paga por igual trabajo persigue evitar el discrimen contra el trabajador que, por razón de su especial desvalimiento, históricamente ha sufrido de complensación diferente, sin que medie justificación para ello, frente a la igualdad de la labor rendida por ese trabajador.(2)
Este caso nos permite formular una normativa por im-perativo constitucional que atienda la necesidad de protec-ción social de esos trabajadores; que de una vez y por todas erradique la desigualdad injustificada en el trato de em-pleados transitorios que se les mantiene ocupando sus em-*140píeos por períodos de tiempo prolongados, en funciones continuas y permanentes, en clara violación al principio del mérito que rige el sistema de personal en Puerto Rico, y al principio constitucional de igual paga por igual trabajo.
El empleo, mediante contrato transitorio, constituye un sistema alterno al sistema de mérito de naturaleza excep-cional y de duración transitoria. De presentarse situacio-nes imprevistas que puedan ser atendidas mediante los mecanismos establecidos dentro del sistema de mérito, no debe recurrirse a la utilización del nombramiento de em-pleados transitorios. Este tipo de nombramiento no debe crear un sistema paralelo al sistema del mérito. No obs-tante, en contravención a dichos preceptos, algunas áreas del sector público han creado una situación anómala, con consecuencias funestas, para ese sector de la clase traba-jadora que sufre las consecuencias.
En el pasado, hemos expresado nuestra preocupación por el uso del nombramiento de empleados transitorios para desempeñar funciones que propiamente corresponden a una plaza de carrera. Reconocimos que este medio ha sido tradicionalmente utilizado por el gobierno y sus de-pendencias para no someter a los candidatos a empleo pú-blico al proceso cualificador y competitivo que caracteriza al sistema de mérito. En muchos casos, estos nombramien-tos se han utilizado para desempeñar por prolongados pe-ríodos de tiempo funciones que correspondían a puestos regulares, estableciéndose así una estructura paralela al sistema del mérito. Calificamos tal práctica como impermi-sible y devastadora sobre el sistema de mérito. Hemos puntualizado que permitir que una persona sea nombrada en un puesto transitorio, al margen de los mecanismos de reclutamiento y retención provistos por el sistema del mé-rito, destruiría tal sistema y es contrario a los intereses y las necesidades de nuestro país.(3)
*141No empece a lo expresado anteriormente, la práctica antes descrita como impermisible, ha sido y es utilizada por algunas agencias de gobierno y municipios para mantener por prolongados períodos de tiempo a empleados transito-rios, renovándoles periódicamente sus contratos, reali-zando funciones continuas y permanentes, propias de un empleo regular. Tal práctica incluye no brindarle a éstos la oportunidad de tener a su alcance la posibilidad de solici-tar y participar en condiciones de igualdad, bajo el princi-pio de mérito, en el proceso de selección de la persona que ha de llenar una plaza regular de carrera, creada para ejercer esas mismas funciones que descarga el empleado temporero. Todo ello, independientemente de la eficiencia que haya demostrado en su desempeño y ejecutoria, y de la necesidad de la creación de tal plaza para la operación regular y ordinaria de gobierno. Ese proceder crea una situa-ción de inequidad, desigualdad y hasta de discrimen contra ese tipo de trabajador, frente al empleado regular de ca-rrera que desempeña iguales funciones.(4)
Concluimos que la desigualdad en el trabajo, que nues-tro magno documento rechaza, incluye aquella en la cual están situados los empleados transitorios que son utiliza-dos por prolongados períodos de tiempo en funciones con-tinuas y permanentes, propias de un empleo regular de carrera. Este Tribunal ha establecido que toda diferencia-ción en beneficios entre personas similarmente situadas, debe estar justificada por una razón constitucionalmente permisible. (5)
*142II
El discrimen político está prohibido por la Constitución de Estados Unidos y la de Puerto Rico. El Tribunal Supremo de Estados Unidos se ha tenido que enfrentar en varias ocasiones a la constitucionalidad de la práctica del patronazgo político en el ámbito laboral. El patronazgo po-lítico consiste en la práctica de un oficial público de nom-brar personas de su mismo partido político para puestos públicos y conferirles beneficios.(6) Concluimos que el pa-tronazgo político no sólo comprende el reclutamiento, sino también la cesantía de empleados públicos y su sustitu-ción, sin tomar en consideración sus méritos y en respuesta al cambio de una ideológica política por otra en el gobierno.
¿Es irrelevante la expectativa de continuidad en su em-pleo de aquellos empleados públicos temporeros, cuyos con-tratos han sido renovados periódicamente durante un pro-longado período de tiempo para desempeñar funciones continuas y permanentes propias de un empleado regular de carrera, frente a la protección constitucional contra el discrimen en el empleo? Este Tribunal ha contestado tal interrogante, en el caso ante nos, en la afirmativa, pues sólo reconoce la expectativa de tal continuidad por el úl-timo período del contrato, (7) y su reinstalación por un pe-ríodo adicional, cuando la razón o el motivo del despido responde exclusivamente a razones políticas. No considera ni le concede expectativa de continuidad alguna, bajo las circunstancias más adelante discutidas. Dictamina como permisible su cesantía, concluido el último período por el cual fue contratado, o aquel por el que fue reinstalado, bajo la circunstancia antes indicada, aunque haya sido víctima de discrimen político, entre otras razones, y mientras lo han mantenido trabajando, en violación al principio del *143mérito del sistema de personal de Puerto Rico, por prolon-gados períodos de tiempo desempeñando una función pro-pia de un empleado regular, y aun cuando se le ha violado su derecho constitucional a igual paga por igual trabajo. No podemos compartir tal discernimiento.
Si el Estado le brinda una expectativa legítima de re-tención a sus empleados, éstos adquieren un interés pro-pietario, y sólo garantizándole su derecho constitucional a un debido proceso de ley pueden ser cesanteados. Ese inte-rés propietario puede crearse por ley, por las condiciones establecidas en el contrato de empleo, por las acciones de la autoridad nominadora o por las circunstancias particu-lares de ese empleo.(8)
Concluimos que es imprescindible, por imperativo cons-titucional, reconocer que en ciertas circunstancias surge una expectativa legítima de continuidad en el empleo, cuando un empleado temporero se encuentra en las cir-cunstancias antes expuestas, y que la presencia de tal si-tuación requiere la reinstalación en su empleo. Considera-mos que cada caso debe evaluarse por el foro de Primera Instancia, en conformidad con sus circunstancias particulares. Concluido por ese foro que existe una expec-tativa de continuidad en el empleo de un empleado tempo-rero, cuyo contrato transitorio ha sido renovado periódica-mente por un período prolongado de tiempo para desempeñar funciones continuas y permanentes propias de un empleado regular, en violación al principio del mérito del sistema de personal de Puerto Rico y al derecho cons-titucional a igual paga por igual trabajo, y que, además, es cesanteado por alguna razón o motivo que está constitucio-nalmente protegida, dicha persona debe ser acreedora a una reinstalación en su empleo.(9) Dicha reinstalación de-*144hería concederse por un período de tiempo determinado que sea razonable; que le permita a la autoridad nomina-dora crear la plaza regular correspondiente para adscribir formalmente a su operación regular y ordinaria las funcio-nes descargadas por el referido empleado, y que le permita, a su vez, a dicho empleado solicitar y participar en la ob-tención de la referida plaza, cumpliendo a cabalidad con el principio del mérito.(10) De eliminarse permanentemente las funciones por él realizadas, o no cualificar o no obtener la plaza regular creada, después de garantizarle igual par-ticipación en el proceso de selección, el referido empleado siempre sería acreedor a la indemnización en daños y per-juicios correspondiente, cuando se ha demostrado que el despido fue producido por discrimen político.(11)
De otra forma, la no reinstalación del empleado al puesto que ocupaba, bajo las condiciones antes expuestas, se. convierte en un castigo para éste y un premio para la autoridad nominadora por sus actuaciones constitutivas de violación al principio del mérito de nuestro sistema de personal, al derecho constitucional de los trabajadores a igual paga por igual trabajo, y de la cesantía de los referidos empleados por razones vedadas por nuestra Constitución. Consideramos la posición aquí formulada no sólo como la más lógica y razonable, sino como la jurídicamente procedente.
III
De la sentencia del Tribunal de Primera Instancia surge que ese foro no realizó en sus determinaciones de hechos un desglose específico y detallado, empleado por empleado, relacionado con aquellos que fueron cesanteados y sus *145sustitutos. Esto, en vista de que ese tribunal concluyó que no todos los cincuenta (50) nuevos empleados eran perte-necientes al nuevo partido político, sino una mayoría de ellos. El Tribunal de Primera Instancia determinó, como cuestión de hecho, que “aunque todos los demandantes que declararon indicaron el nombre de una persona que alega-damente los sustituyó, no todos esos testimonios nos mere-cieron credibilidad en cuanto a que fueron sustituidos por una persona específica”. No obstante, concluyó, como cues-tión de derecho, que “la totalidad de las circunstancias en-vueltas, según la prueba creída, demostró que la no reno-vación de los contratos de los empleados transitorios fue una basada en razones políticas”. Al así actuar, considera-mos que erró el foro de primera instancia. Veamos.
Una demanda de un empleado público transitorio, fun-dada en una cesantía que responde a razones políticas, es una acción civil, en la cual la parte demandante tiene el peso y la obligación de presentar prueba.(12) El deman-dante puede valerse y hacer uso de evidencia directa o cir-cunstancial y de presunciones que le favorezcan.
Cuando no hay un motivo racional que justifique el des-pido de un empleado público transitorio, que está identifi-cado claramente con un partido político, y se le sustituye por un empleado de diferente afiliación política, que re-sulta ser la misma de la nueva autoridad nominadora, se establece un caso prima facie o una presunción de discri-men político.(13)
Cuando la parte demandante puede establecer los he-chos que activan la referida presunción de despido por ra-zones políticas, el municipio, en este caso, podía presentar como defensa que no hubo tal discrimen y traer prueba *146para refutar la referida presunción y/o que se trata de un puesto que permite el despido por razón de afiliación political.(14)
La exposición narrativa de la prueba no sostiene lo con-cluido por el Tribunal de Primera Instancia sobre que el despido de ciertos empleados se debió a razones políticas. No surge evidencia desfilada por la parte demandante que le permitiera al Tribunal de Primera Instancia llegar a tal conclusión sobre algunos de los demandantes de autos.(15)
IV
Por lo anteriormente expuesto, disentimos. Revocaría-mos las sentencias dictadas por el Tribunal de Circuito de Apelaciones y el Tribunal de Primera Instancia, y devolve-ríamos el caso ante nos a este último para que procediera a evaluar, específica y detalladamente, la situación de cada uno de los empleados cesanteados frente a los sustitutos, a tenor con lo aquí dispuesto.

(1) 4 Diario de Sesiones de la Convención Constituyente 2573 (1952).


(2) Diario de Sesiones, supra, Vol. 2.


(3) Depto. Recs. Naturales v. Correa, 118 D.P.R. 689, 700 (1987).


(4) En algunos casos no tienen la misma remuneración. En aquellos casos en los que esto ocurra, no disfrutan de iguales o equivalentes beneficios marginales.


(5) Aulet v. Depto. Servicios Sociales, 129 D.P.R. 1 (1991), a su vez, siguiendo lo establecido en Almodóvar v. Méndez Román, 125 D.P.R. 218 (1990); P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248 (1980); Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984); Vda. de Miranda v. Srio. de Hacienda, 114 D.P.R. 11 (1983), al amparo del Art. II, Sec. 7 de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, que ordena la igual protección de las leyes a personas igualmente situadas.


(6) Branti v. Finkel, 445 U.S. 507 (1980); Elrod v. Burns, 427 U.S. 347 (1976).


(7) Orta v. Padilla Ayala, 131 D.P.R. 227, 243 (1992); Depto. Recs. Naturales v. Correa, supra, pág. 697.


(8) 4 Rotunda y Nowak, Treatise on Constitutional Law 3rd pág. 78 (1999).


(9) Dicha reinstalación está condicionada a que las funciones que desempeñaba la persona en su empleo persistan y sean continuas y permanentes. De ser elimina-das permanentemente, no procedería la reinstalación del empleado. En este último caso, sólo tendría derecho a la indemnización en damos y perjuicios, de haber me-*144diado discrimen político como motivo para la cesantía. Orta v. Padilla, 137 D.P.R. 927, 934 (1995).


(10) La creación de dicho puesto regular deberá cumplir con los requisitos dis-puestos por el ordenamiento jurídico vigente.


(11) Orta v. Padilla, supra, pág. 934.


(12) Regla 10(A) y (B) de Evidencia, 32 L.P.R.A. Ap. IV; McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113, 140 (1989).


(13) Regla 14 de Evidencia, 32 L.P.R.A. Ap. IV, R. 14; Segarra v. Mun. de Peñuelas, 145 D.P.R. 770 (1998); Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486, 502 (1990); McCrillis v. Aut. Navieras de P.R., supra, pág. 140; Báez Cancel v. Alcalde Mun. de Guaynabo, 100 D.P.R. 982, 990 (1972).


(14) McCrillis v. Aut. Navieras de P.R., supra, págs. 142 y 143.


(15) Apéndice II del recurso de certiorari, págs. 126-183. Véase, por ejemplo, lo testificado por los codemandantes siguientes: Carmen López Romero, pág. 147; Elizabeth Rosa Ramos, pág. 153; Agustín Caraballo García, págs. 153-154; Tito Soto Agosto, págs. 155-156; Carmelo Acevedo Acevedo, pág. 156; Carmen Pérez Matos, págs. 156-157; José Luis Velásquez Merced, págs. 159-160; Jorge Luis Santos Torres, pág. 161; Pedro Luis Santana, págs. 163-164; Faustino López Hernández, págs. 164-165.